On January 25, 1993, the Defendant was sentenced to a term of four (4) years in the Montana State Prison for the offense of SEXUAL ASSAULT, a Felony. The court recommends, but does not require, that the defendant enroll and complete a sex offender treatment program while incarcerated at the Montana State Prison. During the term of this sentence, the defendant is prohibited from having any employment, or engaging in any occupation, wherein he has regular contact with persons under sixteen years of age. Within 14 days of coming into a county in which he resides or is temporarily domiciled, defendant must register as a sex offender with the chief of police of the municipality in which he resides, or the sheriff of the county if he does not reside in a municipality.
On March 24, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and represented himself. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall remain the same.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. G. Todd Baugh, Chairman, Hon. Robert Boyd, Alternate Member, Hon. Ted Lympus, Member.
The Sentence Review Board wishes to thank Edward Passama for representing himself in this matter.